SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1032
CA 11-00050
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, GREEN, AND MARTOCHE, JJ.


ALBERT P. TESLUK AND IRENE TESLUK,
PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

STEPHEN S. SZYMONIAK, DEFENDANT-RESPONDENT.


HOGAN WILLIG, GETZVILLE (AMANDA L. LOWE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, BUFFALO (BRIAN SUTTER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Paula L.
Feroleto, J.), entered September 24, 2010 in a legal malpractice
action. The order granted the motion of defendant for summary
judgment dismissing the complaint and denied the cross motion of
plaintiffs for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court